Case 3:19-cv-00050-NKM-JCH Document 58 Filed 08/03/20 Page 1 of 10 Pageid#: 2176

                                                                                        08/03/2020

                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF VIRGINIA
                                   CHARLOTTESVILLE DIVISION


    TINA M. MCCOY,                                      CASE NO. 3:19-cv-00050
                                       Plaintiff,
               v.                                       MEMORANDUM OPINION


    UNIVERSITY      OF   VIRGINIA MEDICAL CENTER,       JUDGE NORMAN K. MOON
    et al.,
                                       Defendants.



         This matter is before the Court on Defendant the Rector and Board of Visitors of the

  University of Virginia’s (“UVA”) motion to dismiss count eleven of Plaintiff Tina M. McCoy’s

  amended complaint, alleging retaliation in violation of Title VII. Dkt. 3. McCoy alleges several

  state and federal claims arising out of harassment faced in her capacity as a nurse at UVA Medical

  Center, which allegedly failed to adequately address McCoy’s harassment complaints. Dkt. 1-3.

  UVA asserts in the present motion that McCoy fails to adequately plead a retaliation claim under

  Title VII.


         The Court will grant UVA’s motion. McCoy alleges two alternative theories of how UVA

  retaliated against her in response to her sexual-harassment complaints against two male nurses at

  UVA Medical Center, but neither theory succeeds in stating a prima facie case of retaliation under

  Title VII. As a result, count eleven of McCoy’s amended complaint will be dismissed without

  prejudice.




                                                    1
Case 3:19-cv-00050-NKM-JCH Document 58 Filed 08/03/20 Page 2 of 10 Pageid#: 2177




                                              Background


         The following allegations contained in McCoy’s amended complaint are taken as true for

  the purposes of UVA’s motion to dismiss. On May 27, 2014, McCoy began working as a

  Registered Nurse (“RN”) with the University of Virginia (“UVA”) Medical Center in its

  psychology unit (Wing 5 East). Dkt. 1-3 ¶ 29. Since that time, her immediate supervisor has been

  Unit Manager Brenda Barrett. Id.


         Beginning “in or around July, 2017,” McCoy alleges that she was “subjected to a

  continuous course of sexually harassing (verbal and physical) behavior” by two other RNs

  assigned to the psych ward: Charlie Wilson1 and Ryan M. Rall. Id. ¶ 30. McCoy alleges that this

  treatment was constant and pervasive over the course of nine months. See id. ¶¶ 37–51. This

  included unwanted touching, constant propositioning, and even racially discriminatory remarks

  directed at McCoy’s husband. Id. This often occurred in the presence of other UVA employees as

  well. E.g. id. ¶¶ 44, 47.


         McCoy alleges that Wilson and Rall’s harassment has caused her “extreme distress.” Id.

  ¶ 34. She alleges that she “lost weight, suffer[s] from anxiety, nausea, and insomnia, and

  ultimately, in late March 2018, my physician instructed me not to return to work for a minimum

  of 15 days, stating that if my symptoms had not improved in that time, I would be admitted to a

  hospital.” Id. McCoy states that she was diagnosed with “acute stress reaction/adjustment

  disorder” and referred to a psychotherapist for counseling. Id. According to McCoy, her physician




         1
           McCoy alleges that Wilson was fired by UVA Medical Center in 2009 by the prior Unit
  Manager on allegations of sexual harassment but was rehired by Barrett. McCoy further alleges
  that Wilson and Barrett had in the past been in a romantic relationship, which has resulted in Barrett
  turning a blind eye to Wilson’s misconduct. Dkt. 21-1 at 3.

                                                    2
Case 3:19-cv-00050-NKM-JCH Document 58 Filed 08/03/20 Page 3 of 10 Pageid#: 2178




  specified the cause of her condition as “sexual harassment and the fact that I have to continue to

  work in the hostile work environment with no action being taken to protect me.” Id.


         On March 8, 2018, McCoy alleges that she met with Barrett and William Russell, the

  Assistant Nurse Manager, regarding the Wilson and Rall’s sexual harassment, which by that point

  had allegedly been occurring for nine months. Id. ¶ 52. She claims that she told Barrett and Russell

  that “I had not reported this any sooner because I was afraid and embarrassed, but I had reached

  my breaking point, and could not stand it anymore.” Id.


         Instructed to do so by Barrett, McCoy emailed UVA Human Resources personnel Jill

  Melton on March 12, 2018, detailing her complaints of sexual harassment. Id. ¶ 59. The following

  day, March 13, 2018, McCoy met with Barrett, Russell and Melton to discuss the complaints

  further. Following this meeting, Rall and Wilson were placed on paid administrative leave while

  an investigation was initiated in response to McCoy’s complaints. Id. ¶ 62.


         On March 27, 2018, McCoy met again with Barrett and Melton. They told McCoy that Rall

  and Wilson would be returning to work the following day, but the two men would be kept on

  different shifts than McCoy to minimize contact with her. Barrett and Melton told McCoy, “[w]e

  assure you this will never happen again” and “I am sorry you had to go through this for close to a

  year but you have two good managers that agree to keep you and the other two apart for a few

  weeks…. Unless of course there was an emergency.” Id. ¶ 64.


         McCoy found this remedy entirely inadequate. Id. ¶ 64. In her view, merely putting her on

  separate shifts from Wilson and Rall would do little to curb the sexual harassment, because many

  of the instances of harassment occurred during the shift change-overs when the outgoing RNs




                                                   3
Case 3:19-cv-00050-NKM-JCH Document 58 Filed 08/03/20 Page 4 of 10 Pageid#: 2179




  would give shift reports to those who were incoming. Id. ¶ 70. These encounters could potentially

  occur as often as six times per week, McCoy alleges. Id.


         After learning on March 27, 2018, that Wilson and Rall would be returning to the Unit,

  McCoy alleges she was “unable to return to work.” Id. ¶ 70. On March 30, 2018, McCoy took

  FMLA leave for the acute stress reaction caused by her “co-worker’s sexual misconduct in the

  work place and his subsequent return to work.” Id. ¶ 82. UVA denied McCoy’s request for pay

  while on FMLA leave. Id. ¶ 71.


         McCoy filed her original complaint in state court on August 8, 2018, naming the UVA

  Medical Center as a defendant in many of its claims. After UVA Medical Center moving to dismiss

  the claims against it on grounds of sovereign immunity,2 the parties agreed to substitute the

  Commonwealth for UVA Medical Center. McCoy filed her amended complaint on July 1, 2019,

  Dkt. 1-3, which the Rector and Board of Visitors of the University of Virginia removed to this

  Court with consent of the other Defendants. Dkt. 1, Dkt. 1-1.


                                           Legal Standard


         A motion to dismiss pursuant to Rule 12(b)(1) tests a district court’s subject matter

  jurisdiction. Typically, the Court must accept as true all material factual allegations in the

  complaint and construe the complaint in the plaintiff’s favor. See Warth v. Seldin, 422 U.S. 490,

  501 (1975). But where a defendant challenges the factual basis for subject matter jurisdiction, “the

  plaintiff bears the burden of proving the truth of such facts by a preponderance of the evidence.”

  U.S. ex rel. Vuyyuru v. Jadhav, 555 F.3d 337, 347–48 (4th Cir. 2009). “Unless the jurisdictional



         2
        Va. Code § 8.01-195.3 provides a carveout to Sovereign Immunity for the
  Commonwealth of Virginia, but not for the agencies within it, such as UVA Medical Center.


                                                   4
Case 3:19-cv-00050-NKM-JCH Document 58 Filed 08/03/20 Page 5 of 10 Pageid#: 2180




  facts are intertwined with the facts central to the merits of the dispute,” the district court may “go

  beyond the allegations of the complaint and resolve the jurisdictional facts in dispute by

  considering evidence outside the pleadings.” Id. at 348. “The moving party should prevail only if

  the material jurisdictional facts are not in dispute and the moving party is entitled to prevail as a

  matter of law.” Richmond, Fredericksburg & Potomac R.R. Co. v. United States, 945 F.2d 765,

  768 (4th Cir. 1991). If sovereign immunity has not been waived, federal courts lack subject matter

  jurisdiction over the claim. See FDIC v. Meyer, 510 U.S. 471, 475–76 (1994). The Plaintiff bears

  the burden of establishing subject matter jurisdiction. Kokkonen v. Guardian Life Ins. Co. of

  Am., 511 U.S. 375, 377 (1994).


                                                Analysis


         Title VII’s anti-retaliation provision prohibits employers from taking action to

  “discriminate against” an employee because she has “opposed any practice made an unlawful

  employment practice” by Title VII or because she has “made a charge, testified, assisted, or

  participated in any manner in an investigation, proceeding or hearing” under Title VII. 42 U.S.C.

  § 2000e-3(a).


         In order to establish a prima facie case for retaliation under Title VII, a plaintiff must prove

  “(1) that she engaged in a protected activity, as well as (2) that her employer took an adverse

  employment action against her, and (3) that there was a causal link between the two

  events.” Boyer-Liberto v. Fontainebleau Corp., 786 F.3d 264, 281 (4th Cir. 2015) (en banc)

  (internal citations omitted).


         McCoy identifies two adverse actions UVA allegedly took in retaliation to McCoy filing

  sexual harassment complaints against Wilson and Rall. First, she alleges that UVA’s denial of her



                                                    5
Case 3:19-cv-00050-NKM-JCH Document 58 Filed 08/03/20 Page 6 of 10 Pageid#: 2181




  pay request for her FMLA leave was retaliatory. Id. Second, McCoy points to how, “despite

  agreeing that Ms. McCoy’s complaints of sexual harassment by Mr. Rall and Mr. Wilson were

  true and substantiated, [UVA] returned the offenders to work in the same unit and in the same

  working conditions as before.” Dkt. 8 at 7. Related to this second theory, McCoy further alleges

  that UVA also failed to properly investigate her sexual harassment claims, expressed indifference

  to her complaints about having to return to work with her harassers, and told her that it would be

  incumbent on her to prevent future harassment. Id.


         Denial of discretionary pay request for FMLA leave


         In the Fourth Circuit, “courts have consistently recognized that the discriminatory denial

  of a non-contractual employment benefit constitutes an adverse employment action.” Gerner v.

  Cty. of Chesterfield, Va., 674 F.3d 264, 267 (4th Cir. 2012). As Gerner acknowledged, the

  Supreme Court has “foreclose[d] a holding that an employment benefit must be a contractual right

  in order for its denial to provide the basis for a Title VII claim.” Id. (citing Hishon v. King &

  Spalding, 467 U.S. 69 (1984)). In this regard, courts within the Fourth Circuit have recognized that

  “once an employer offers a benefit to certain employees, it assumes the obligation to do so in a

  non-discriminatory manner.” Tabb v. Bd. of Educ. of Durham Pub. Sch., No. 1:17-cv-730, 2019

  WL 688655, at *7 (M.D.N.C. Feb. 19, 2019). Nathan v. Takeda Pharm. Am., Inc., 890 F. Supp.

  2d 629, 647 (E.D. Va. 2012), aff'd, 544 F. App'x 192 (4th Cir. 2013) (“withholding discretionary

  benefits is not necessarily immune from attack as an adverse employment action within the context

  of a retaliation claim”); Paquin v. Fed. Nat. Mortg. Ass'n, 119 F.3d 23, 32 (D.C. Cir. 1997) (“An

  employer's withdrawal of a voluntary benefit, however, may constitute adverse action.”). But see

  Valerino v. Holder, No. 111-cv-1124GBLJFA, 2013 WL 12432290, at *13 (E.D. Va. Feb. 20,




                                                   6
Case 3:19-cv-00050-NKM-JCH Document 58 Filed 08/03/20 Page 7 of 10 Pageid#: 2182




  2013), aff'd, 539 F. App’x 256 (4th Cir. 2013) (“Failure to provide supplemental benefits is not

  materially adverse.”).


         While UVA’s refusal to approve a discretionary pay request for FMLA leave could

  constitute an adverse action sufficient to support a retaliation claim, McCoy’s allegations in this

  regard are insufficient as pled. That is because McCoy has alleged no facts indicating that UVA

  had a regular practice of approving pay for FMLA leave and that they deviated from this practice

  with respect to McCoy. McNeill v. Bd. of Governors of the Univ. of N. Carolina, 837 F. Supp. 2d

  540, 546 (M.D.N.C. 2011) (holding denial of benefits, when denied to other employees as well,

  did not constitute an adverse action). Rather, McCoy points to the pay Rall and Wilson received

  during their leave period following McCoy’s complaints against them, but they were placed on

  mandatory administrative leave pending an investigation of their conduct, not FMLA leave. Such

  an allegation is insufficient to allow the Court to conclude that UVA applied its policy of granting

  pay for FMLA leave in a discriminatory manner with respect to McCoy.


         The two cases McCoy has cited in support of her position are hardly applicable. First, in

  Foster v. Univ. of Md.-Eastern Shore, the denial of leave altogether—rather than the refusal to pay

  for such leave—was just one supporting factor the Fourth Circuit considered in finding the plaintiff

  in that case had suffered retaliation; what weighed most heavily in favor of a finding of retaliation

  was that the plaintiff was actually terminated apparently in response to the protected activity. 787

  F.3d 243, 253–54 (4th Cir. 2015). Likewise, the plaintiff in Liggett v. Rumsfeld suffered retaliation

  not only by having been denied leave, but by being suspended for ten days. No. CIV.A. 04-1363

  (GBL), 2005 WL 2099782, at *6 (E.D. Va. Aug. 29, 2005). Suffice it to say that neither case

  supports McCoy’s proposition that the refusal to grant the discretionary benefit of paying McCoy

  while on FMLA leave alone constitutes an adverse action sufficient to support a retaliation claim.


                                                   7
Case 3:19-cv-00050-NKM-JCH Document 58 Filed 08/03/20 Page 8 of 10 Pageid#: 2183




         Thus, the Court will dismiss Count Eleven from the complaint without prejudice. Should

  McCoy attempt to reassert this claim, she must allege, inter alia, that she was denied pay during

  her FMLA leave because UVA doled out FMLA leave pay in a manner that was different from its

  usual practice. Alleging that UVA differed in its treatment of employees on mandatory

  administrative leave as between those on FMLA leave is insufficient.


         Reinstatement of Randall and McCoy


         McCoy’s alternative theory is that UVA retaliated against McCoy by constructively

  discharging her when it permitted Rall and Wilson to return to work with only vague and temporary

  measures in place to prevent the harassment from continuing.


         A plaintiff asserting constructive discharge—whether as a standalone claim or as the

  “adverse action” underpinning a retaliation claim under Title VII—“must establish that her

  working conditions were so intolerable that a reasonable employee would have been compelled to

  resign.” Evans v. Int'l Paper Co., 936 F.3d 183, 194 (4th Cir. 2019). “‘Intolerability’ is not

  established by showing merely that a reasonable person, confronted with the same choices as the

  employee, would have viewed resignation as the wisest or best decision, or even that the employee

  subjectively felt compelled to resign.” Perkins v. Int'l Paper Co., 936 F.3d 196, 212 (4th Cir.

  2019). “Critically, difficult or unpleasant working conditions ... without more, are not so

  intolerable as to compel a reasonable person to resign.” Perkins, 936 F.3d at 212. Finally, as

  McCoy argues, a plaintiff is no longer required to prove that the employer deliberately created the

  intolerable conditions leading to resignation. Dkt. 8 at 6–7 (citing Green v. Brennan, 136 S. Ct.

  1769, 1779–80 (2016); EEOC v. Consol Energy, Inc., 860 F.3d 131, 144 (4th Cir. 2017); Brady v.

  Bd. of Educ. of Prince George's Cty., 707 F. App'x 780, 781 (4th Cir. 2018)).




                                                  8
Case 3:19-cv-00050-NKM-JCH Document 58 Filed 08/03/20 Page 9 of 10 Pageid#: 2184




         Even taking every allegation as true and drawing all inferences in McCoy’s favor, the

  scheduling arrangement that UVA established for McCoy, Rall, and Wilson would not, as a matter

  of law, been so intolerable as to result in McCoy’s constructive discharge. Even if the harassment

  that existed prior to her complaint rose to the level of intolerability, it cannot be disputed that

  McCoy’s amended complaint alleges that UVA intended for Rall and Wilson to return with some

  modifications in place. Dkt. 1-3 at 63–69. Drawing all inferences in McCoy’s favor—such as

  inferring that McCoy is correct that she likely would still have some limited contact with Rall and

  Wilson—the amended complaint fails to establish that the new arrangement would have led to an

  intolerable work environment sufficient to find constructive discharge.


         And indeed, even if UVA failed to act at all and allowed the harassment to continue, and

  even if this could satisfy the “adverse action” requirement of retaliation, it is doubtful that UVA’s

  mere failure to sufficiently act could satisfy the causation element of retaliation. Take Lindsay-

  Felton v. FQSR, LLC, for example. 352 F. Supp. 3d 597, 599 (E.D. Va. 2018). There, the plaintiff

  was subject to pervasive, discriminatory harassment by the company’s president. The plaintiff

  complained to HR about the behavior, but no action was taken, and the discriminatory behavior

  persisted. When the plaintiff alleged retaliation based on a theory of constructive discharge, the

  court rejected the plaintiff’s argument that the company retaliated against her merely by allowing

  the discriminatory behavior to continue. Id. at 608.


         McCoy has an even weaker case. McCoy could argue that UVA failed to adequately

  respond to her allegations of sexual harassment, but UVA’s actions taken in response to the

  complaints would, if anything, improve McCoy’s workplace environment, rather than rise to the

  level that would dissuade an employee from making such a complaint in the first place. Compare

  this to Icenhour v. Town of Abingdon, where plaintiff successfully stated a retaliation claim by


                                                   9
Case 3:19-cv-00050-NKM-JCH Document 58 Filed 08/03/20 Page 10 of 10 Pageid#: 2185




  alleging, inter alia, that her employer’s treatment “worsened after she filed her EEOC

  charges.” No. 1:19CV00033, 2020 WL 2553201, at *9 (W.D. Va. May 20, 2020).


         In sum, McCoy fails to state a plausible claim for retaliation under Title VII. Neither of

  McCoy’s retaliation theories plausibly alleges that her sexual-harassment complaints against Rall

  and Wilson resulted in any adverse action against her. UVA’s refusal to pay McCoy while on

  FMLA leave does not constitute an adverse action as pled, and McCoy’s fear that UVA would fail

  to sufficiently protect her from her coworkers’ harassment falls short of demonstrating

  constructive discharge, let alone retaliation. Consequently, UVA’s motion to dismiss McCoy’s

  claims under Count Eleven shall be granted.


                                            Conclusion


         For the foregoing reasons, the Court will grant UVA’s motion to dismiss count eleven of

  McCoy’s amended complaint without prejudice. Dkt. 3. An appropriate order will issue.


         The Clerk of the Court is hereby directed to send a certified copy of this Memorandum

  Opinion to all counsel of record.


         Entered this ______
                       3rd   day of August, 2020.




                                                 10
